—In an action, inter alia, to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Brandveen, J.), entered December 26, 2000, which granted the plaintiffs motion to quash a subpoena served on her attorney.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the plaintiffs motion to quash a subpoena served on her attorney (see, Anheuser-Busch, Inc. v Abrams, 71 NY2d 327; Golden Mark Maintenance v Alarcon, 265 AD2d 377; Matter of County of Nassau Police Dept. v Judge, 237 AD2d 354). S. Miller, J. P., McGinity, Schmidt and Townes, JJ., concur.